                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      In re                                          Case No. 19-cv-00037-MMC
                                         PACIFIC THOMAS CORPORATION,
                                  8                                                     Bankruptcy Case No. 14-54232 MEH
                                  9                    Debtor.                          Adv. No. 14-05114

                                  10
                                                                                        ORDER DISMISSING APPEAL
                                  11                                                    WITHOUT PREJUDICE

                                  12     KYLE EVERETT, Chapter 11 Trustee,
Northern District of California
 United States District Court




                                                       Plaintiff,
                                  13
                                                 v.
                                  14

                                  15     RANDALL WHITNEY, et al.,
                                                       Defendants.
                                  16

                                  17

                                  18          Before the Court is defendant/appellant Randall Whitney's ("Whitney") Notice of

                                  19   Appeal, filed in the Bankruptcy Court on December 26, 2018. Having read and

                                  20   considered the Notice of Appeal, as well as Whitney's "Statement of Issues on Appeal"

                                  21   filed January 14, 2019, in the Bankruptcy Court, and having reviewed the file, the Court

                                  22   rules as follows.

                                  23          "Jurisdiction over an appeal from an order of a bankruptcy court is governed by 28

                                  24   U.S.C. § 158." Elliott v. Four Seasons Properties (In re Frontier Properties, Inc.), 979

                                  25   F.2d 1358, 1362 (9th Cir. 1992). Section 158(a) sets forth three circumstances under

                                  26   which a district court has jurisdiction to consider such an appeal, specifically, appeals

                                  27   "from final judgments, orders, and decrees," see 28 U.S.C. § 158(a)(1), "from

                                  28   interlocutory orders and decrees issued under section 1121(d) of title 11 . . .," see 28
                                  1    U.S.C. § 158(a)(2), and "with leave of court, from other interlocutory orders and decrees,"

                                  2    see 28 U.S.C. § 158(a)(3).

                                  3           Whitney appeals from an order, filed in the Bankruptcy Court on December 12,

                                  4    2018, titled "Supplement to Decision After Trial Following Remand" ("Supplement"). (See

                                  5    Notice of Appeal Ex. A.) The Supplement was filed after the Ninth Circuit vacated the

                                  6    bankruptcy judge's earlier decision requiring "the turnover of money to the [bankruptcy]

                                  7    estate from PTV [defendant Pacific Trading Ventures, LLC]," and directed the bankruptcy

                                  8    judge, on remand, to determine whether certain lease agreements were "invalid from

                                  9    their inception" and, if so, to determine "the extent to which PTV's right to reimbursement

                                  10   under the management agreement affects any turnover award." See Everett v. Whitney

                                  11   (In re Pacific Thomas Corp.), 716 Fed. Appx. 698, 698-99 (9th Cir. 2018). In the

                                  12   Supplement, the bankruptcy judge made a finding as to the first of the two issues
Northern District of California
 United States District Court




                                  13   identified by the Ninth Circuit, but made no finding as to the second, stating "a scheduling

                                  14   conference will be set on the remaining question." (See Supplement at 10:1-3.)

                                  15          As set forth above, the bankruptcy judge has not made a final determination as to

                                  16   all claims alleged in the above-titled adversary proceeding; rather, the bankruptcy judge

                                  17   has resolved only one of two remaining issues, leaving the other for determination at a

                                  18   later time. Consequently, jurisdiction over the instant appeal is lacking under § 158(a)(1).

                                  19   See Belli v. Temkin (In re Belli), 268 B.R. 851, 856 (B.A.P. 9th Cir. 2001) (holding

                                  20   reviewing court lacks jurisdiction under § 158(a)(1) to review bankruptcy judge's order

                                  21   that has not "finally dispose[d] of the last open claim"). Nor was the challenged order

                                  22   issued under § 1121(d), leaving § 158(a)(3) as the only possible basis for jurisdiction.

                                  23   The Court next addresses that question.

                                  24          A party who seeks to appeal from an interlocutory order must file, along with a

                                  25   notice of appeal, a "motion for leave to appeal." See Fed. R. Bankr. P. 8004(a)(2).

                                  26   Where, as here, the appellant does not file such motion, the district court may "treat the

                                  27   notice of appeal as a motion for leave and either grant or deny it." See Fed. R. Bankr. P.

                                  28   8004(d). As Whitney proceeds pro se, the Court treats Whitney's notice of appeal as a
                                                                                    2
                                  1    motion for leave and liberally construes it. See Estelle v. Gamble, 429 U.S. 97, 106

                                  2    (1976) (holding "pro se document is to be liberally construed"). So construed, the motion

                                  3    for leave is hereby DENIED, as Whitney has failed to show the Supplement involves "a

                                  4    controlling question of law" and that "an immediate appeal would materially advance the

                                  5    ultimate termination of the litigation." See Belli, 268 B.R. at 858 (setting forth standard for

                                  6    granting motion for leave to appeal from interlocutory order). Indeed, the bankruptcy

                                  7    judge has not found, and may never find, Whitney is liable to the plaintiff on the remaining

                                  8    claim in the above-titled action.

                                  9           Accordingly, the notice of appeal is hereby DISMISSED, without prejudice to

                                  10   refiling upon "entry of the order that finally disposes of the last open claim or party." See

                                  11   id. at 856.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: January 25, 2019
                                                                                                MAXINE M. CHESNEY
                                  15                                                            United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
